Citation Nr: 1719709	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1956 through February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A current low back strain, residuals of low back surgery, and degenerative arthritis were not manifest during service, and are not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.   


CONCLUSION OF LAW

A current low back strain, residuals of low back surgery, and degenerative arthritis were not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claim was last adjudicated in February 2017.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, VA treatment records, private treatment records, and lay statements have been associated with the record.  VA made a number of attempts to locate and reconstruct the Veteran's service treatment records.  Requests to the National Personnel Records Center (NPRC) throughout the appeal period indicate the records were presumably destroyed by a fire at the NPRC in the early 1970's and the records cannot be reconstructed.  In a November 2016 correspondence, the RO determined that further search for the records would be futile, and it notified the Veteran of the unavailability of the records at that time.  Given the absence of service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to Board remand, in August 2016, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his low back disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the Veteran's representative argues that this examination is inadequate because the examiner did not use statements from the Veteran's uncle and brother as substitute for the missing service treatment records, the Board finds the examiner, in fact, did consider the statements from the uncle and brother.  The examiner explicitly noted the statements from the uncle and the brother in the examination report.  Moreover, the examiner's reasoning was based upon the assumption that the in-service injury did occur.  The medical opinion stated "[e]ven if the injury is not disputed...," thus, the need for such substitution was mooted.  

The Veteran's representative also argues that certain statements in the rationale of the medical opinion are insufficient because the examiner did not explain why these statements are significant.  In particular, the representative argues that the examiner does not explain why it is significant that the examiner reported that the Veteran's back was better one week after the in-service injury.  The representative also discredits the medical opinion because the examiner does not explain why it is "inconceivable" that that the in-service injury was the cause of the herniated disc for which surgery was performed in 1991.  

The Board finds these arguments unpersuasive.  The Board finds that the examiner's reasoning as to the medical opinion was adequate and compelling.  The statements noted by the representative were reasons in support of the opinion, and therefore, the Board looks to the reasoning in total, without requiring supporting reasoning for each statement within the rationale.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  When reading the report as a whole, the significance of the Veteran's statement that he recovered from the injury within one week is apparent that the examiner is indicating the injury is not a chronic injury or is not a herniated disc.  Furthermore, the examiner does provide a reason for the inconceivability of the relationship between the in-service injury and the herniated disc surgery, namely, that "this surgery occurred 32 years after his alleged injury in service."   

In addition to directing that the AOJ afford the Veteran a VA examination for his low back disorder, the October 2014 Board remand also directed that the AOJ make further attempts to locate the Veteran's service treatment records, including by requesting treatment records aboard the USNS Barrett.  The Board also directed the AOJ to obtain updated VA treatment records.  These actions were accomplished pursuant to VA regulations.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

In his June 2008 claim form, the Veteran reported that he injured his back in Advanced Training, went to sick bay while on board a troop ship on the way to Guam, and that his back continued to bother him.  He later added that he could not carry his bag onboard due to the injury and paid someone $5.00 to carry it.  See November 2014 Statement in Support of Claim.  The Veteran reports that he suffered back pain "for years."  Id.

As noted in the section on VA's duties to notify and assist, service treatment records are unavailable in this case.  The Veteran submitted a statement from his brother and a statement from his uncle in support of his claim and as a substitute for service treatment records.  The Veteran's brother stated that, when he was a youth, his mother and his aunt told the story of the Veteran being injured before he shipped out to Guam.  See December 2014 Statement in Support of Claim.  The Veteran's uncle reported his knowledge of the Veteran since his birth, and that he was aware that the Veteran injured his back "in the Army."  See November 2009 Statement in Support of Claim.

Private and VA treatment records throughout the appeal period note low back pain, degenerate changes in the low back and the residuals of low back surgery.  Thus, the Board concedes that the Veteran has a current disability.  Moreover, given the evidence and the unavailability of service treatment records, the Board concedes that the Veteran sustained a low back injury prior to boarding the troop ship Barrett.  Thus, the analysis turns on whether the Veteran's in-service low back injury is related to his current back disability.

In that regard, the Veteran was afforded an August 2016 VA examination.  The examiner noted the Veteran's report of injury and statements from the Veteran's uncle and brother consistently with other evidence of record.  The examiner further noted that the Veteran did not report to sick call for this injury, according to the Veteran.  The Veteran reported that by the time he arrived in Guam, five to seven days later, his back felt better and he was able to carry his bag off the ship.  The Veteran had no significant problems performing his duties as a plumber during his one and a half years in Guam.  

Furthermore, the Veteran reported having back problems about one to two years after his discharge which, the examiner stated, the Veteran attributed to all the heavy lifting his post-service job as a plumber entailed (lifting galvanized pipe and cast iron bath tubs, etc.).  Sometime later his back problems had progressed to the point that he was having pain in his left leg.  In 1991, he underwent the first of two lumbar spine surgeries, the second of which was in 2001.  The Veteran has had back pain to some degree ever since.  

The examination report noted that arthritis of the spine had been documented.  The examiner opined that it is less likely than not that the current disability was incurred in or caused by the in-service injury.  The examiner reasoned that, although service treatment records are not available and lay statements of the injury were submitted, even if the injury is not disputed, by the Veteran's own admission he was better one week later by the time he arrived in Guam.  The examiner further reasoned that the injury never impaired the Veteran's ability to perform his duties as a plumber.  According to the examiner, the Veteran's post-service career as a plumber involved much heavy lifting of items such as galvanized pipe and cast iron bathtubs, and related back strain one to two years after discharge from the service to the heavy lifting in his job.  The examiner additionally explained, with respect to the Veteran's first back surgery in 1991 for a herniated disc, that generally a herniated disc is a result of an acute injury or repetitive heavy lifting.  Given that this surgery occurred 32 years after his injury in service, the examiner concluded that it is inconceivable that the insult occurred in 1957.  The examiner also noted that the presence of osteoarthritis on his lumbar spine in December 2012 is in no way out of proportion to what one might expect with the Veteran's age and work history and likewise cannot be linked to his alleged injury in service.

With respect to other evidence, apparently at the Veteran's request, a VA treating provider completed a January 2015 Back Conditions Disability Benefits Questionnaire (DBQ).  The treating provider noted a diagnosis of degenerative arthritis of the spine.  The DBQ noted that the Veteran's low back pain from his in-service injury persisted after service.  A medical opinion as to a possible nexus to service was not provided and therefore the DBQ is not probative as to nexus.

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  Although the Board concedes a low back injury while in service, the most probative evidence shows that there is no nexus between the in-service injury and the Veteran's current low back disorder.  

In that regard, the August 2016 VA examination is highly probative evidence of a lack of nexus between the in-service injury and the current disability.  The examiner's reasoning is persuasive due to its detail, its logic, its consistency with other evidence (i.e. the statements from the Veteran and his uncle and brother), and the training, knowledge and experience of the examiner in assessing medical disabilities.  The examiner implied that the low back injury in service was resolved in about a week.  The examiner related the Veteran's post-service back pain that reportedly occurred in 1960 or 1961 to the Veteran's occupation as a plumber, which the Veteran himself admitted involved lifting heavy objects.  Moreover, the examiner noted the length of time between the 1991 surgery and the in-service injury, in essence, rendered the probability that the two are connected to be very minimal.  

The evidence in the Veteran's favor is his lay assertions that pain persisted after his initial injury.  See e.g. January 2015 DBQ's report of the Veteran's medical history.  The Veteran also stated that he was treated aboard the ship bound for Guam.  The Board finds, however, that the Veteran's lay statements are contradictory in that the Veteran denies being treated aboard ship, and that back pain did not begin until one or two years after service.  See December 2008 and January 2009 Statements in Support of Claim; August 2016 VA examination report.  Because the unfavorable statements are admissions against the Veteran's interest, the Board gives them greater weight than his vague statements that pain persisted after his injury.  

In comparison to the lay statements, the Board also gives greater weight to the VA medical opinion.  This is so because the medical opinion is specific and well-reasoned and because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Due to the unavailability of service treatment records, arthritis could not be shown to be "noted" in service.  Additionally, the more probative evidence reflects low back pain on an ongoing basis did not occur until one or more years after service.  Thus, the Veteran does not qualify for the chronic disease presumption.

As arthritis is a chronic condition as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331.  However, the Veteran reported to the VA examiner that his initial in-service injury resolved one week later, and that he first noticed back problems "..about 1-2 years after his discharge."  This shows a break in continuity of symptomology and therefore a grant of service connection based up on this theory is not warranted.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the current low back disorder is related to service and that the Veteran had arthritis in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for the residuals of a low back injury is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


